—Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered September 3, 1986, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s remarks in summation did not deprive him of a fair trial. The defendant’s objection to the prosecutor’s characterization of a criminal trial as a search for the truth rather than a search for reasonable doubt was sustained by the trial court and immediate curative instructions were given thereby vitiating *753any possible prejudice (see, People v Galloway, 54 NY2d 396; People v Jalah, 107 AD2d 762). Moreover, the prosecutor’s remarks referring to a former baseball player in an attempt to imply that the defense had employed deceptive tactics were within the bounds of permissible rhetorical comment (see, People v Galloway, supra).
Finally, the defendant’s challenges to the propriety of the trial court’s jury charge are either unpreserved for appellate review or without merit. Mollen, P. J., Thompson, Lawrence and Fiber, JJ., concur.